Appeal from a judgment of the Supreme Court (Cobb, J.), entered June 20, 2002 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a determination of respondent finding him guilty of violating certain prison disciplinary rules. Supreme Court dismissed the proceeding on the ground of lack of personal jurisdiction as petitioner failed to serve either respondent or the Attorney General in accordance with the directives set forth in the order to show cause. We affirm. An inmate’s failure to satisfy the service requirements of an order to show cause requires dismissal for lack of jurisdiction unless there is a showing that the restrictions imposed by imprisonment precluded compliance (see Matter of Rivera v Selsky, 292 AD2d 665 [2002]). As petitioner failed to make such a showing, the petition was properly dismissed (see Matter of Morales v Selsky, 278 AD2d 603 [2000], lv denied 96 NY2d 708 [2001]).
Cardona, P.J., Mercure, Crew III, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed, without costs.